DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 13, 15-18, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " the integral combination of:" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In claim 1, lines 1-2 the limitation “the integral combination of: the integral combination of:” is unclear.
Claim 22 recites the limitation " the additional braze" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19 and 23 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by CN-1457375A (hereafter CN ‘375).
With respect to claim 19, CN ‘375 teaches an abrasive braze preform (figures 1-3) comprising: a self-braze layer (NC or NG); and a matrix (2a) at least partially embedding an abrasive (H) wherein the matrix is an MCrAIY plating (figures 1-3l; and the machine translation).
With respect to claim 23, CN ‘375 teaches wherein: the abrasive is cubic boron nitride (machine translation).

Claim(s) 19 and 23 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Manier (US 2010/0322780A1).
With respect to claim 19, Manier teaches an abrasive braze preform (figure) comprising: a self-braze layer (14); and a matrix (16) at least partially embedding an abrasive (20) wherein the matrix is an MCrAIY (20) plating (note that layer 16 that comprises MCrAlY particles is in the form of a plating) (figure; and paragraphs 33-43).
With respect to claim 23, Manier teaches wherein: the abrasive is cubic boron nitride (machine translation) (figure; and paragraphs 33-43).


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘375 or Manier (US 2010/0322780A1) as applied to claim 19 above, and further in view of Cui et al. (US2014/0369741 A1) (hereafter Cui).
With respect to claim 20, CN ‘375 or Manier do not teach wherein: the self-braze layer comprises a sintered sheet/mixture of: at least one first alloy; and at least one second alloy of high melting point relative to the first alloy. However, Cui teaches a self-braze layer comprises a sintered sheet of: at least one first alloy (paragraphs 11 and 36); and at least one second alloy of high melting point relative to the first alloy (paragraphs 11 and 36).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the sinter brazing preform of Cui for the layer of CN ‘375 or Manier in order to provide a feature to the article or component of the desired material composition.

Terminal Disclaimer
The terminal disclaimer filed on 8/4/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10/786,875 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 6-9 and 12 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 of prior U.S. Patent 10,786,875B2. This is a statutory double patenting rejection.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/4/22 have been fully considered but they are not persuasive.
The applicant erroneously amended instant claim 6 into the identical claim 1 of US Patent 10,786,875.  Accordingly, the Double Patenting rejection has been changed from nonstatutory to statutory.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735